                 Case 2:19-cr-00072-JCC Document 36 Filed 10/05/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0072-JCC
10                             Plaintiff,                     ORDER
11          v.

12   JEAN MPOULI,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. This case is currently scheduled for trial
16   on October 13, 2020. (Dkt. No. 31.)
17          Over the past six months, the COVID-19 pandemic has significantly impacted the
18   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
19   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court
20   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the
21   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
22   and Court staff to be present in the courtroom. (See generally id.) While conditions have
23   improved, the Court does not anticipate that the pandemic’s impacts will sufficiently resolve in
24   the near term to conduct Defendant’s trial.
25          Accordingly, the Court now FINDS the ends of justice served by extending the trial to
26   March 15, 2021 and that this outweighs Defendant’s and the public’s best interests to a speedy


     ORDER
     CR19-0072-JCC
     PAGE - 1
               Case 2:19-cr-00072-JCC Document 36 Filed 10/05/20 Page 2 of 2




 1   trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 2          1. In light of the recommendations made by the Centers for Disease Control and

 3              Prevention and Public Health for Seattle and King County regarding social distancing

 4              measures required to stop the spread of COVID-19, as well as the lack of personal

 5              protective equipment necessary to ensure the health and safety of all participants, it is

 6              not possible to proceed with a jury trial on October 13, 2020. See W.D. Wash. Gen.

 7              Orders Nos. 02-20, 13-20, 15-20; 18 U.S.C. § 3161(h)(7)(B)(i).

 8          2. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
 9              spectrum of jurors to represent a fair cross section of the community, which would
10              likely make proceeding prior to March 15, 2021 impossible or, at a minimum, would
11              result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
12          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
13              Court staff to be present in the courtroom. Therefore, proceeding prior to March 15,
14              2021 would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
15   Accordingly, the Court ORDERS:
16          1. Trial in this matter is CONTINUED to March 15, 2021.
17          2. The period from the date of this order to the new trial date, March 15, 2021 is an
18              excludable time period under 18 U.S.C. section 3161(h)(7)(A).

19

20          DATED this 5th day of October 2020.




                                                          A
21

22

23
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR19-0072-JCC
     PAGE - 2
